11-5306
    Jenkins v. New York City Dep't of Educ.



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York the 28th
    day of January, two thousand thirteen.


    PRESENT:      AMALYA L. KEARSE,
                  CHESTER J. STRAUB,
                  ROSEMARY S. POOLER,
                       Circuit Judges.
    _____________________________________
    Antonio Jenkins,

                                Plaintiff-Appellant,

                      v.                                                    11-5306

    New York City Department of Education, Daryle
    Young, American Federation of Teachers
    AFL-CIO,
    Corporation Counsel of the City of New York,
    Courtney Stein, Karen Solimondo, Elsa Hampton,
    Shawn Kelly, Antonio Cavallaro, James Sandner,

                            Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                           Antonio Jenkins, pro se, New York, NY.

    FOR DEFENDANTS-APPELLEES:                          Stuart Lichten, Lichten & Bright, P.C., New
                                                       York, NY, for the teacher defendants.
                                                       Kristin M. Helmers, Assistant Corporation Counsel
                                                       of the City of New York (Michael A. Cardozo,
                                                       Esq., Corporation Counsel, Ashley Hale, Victoria
                                                       Scalzo, Assistant Corporation Counsel, on the
                                                       brief), New York, NY, for all other defendants.
       Appeal from an order of the United States District Court for the Southern District of New
York (Jones, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment is AFFIRMED.

        Appellant Antonio Jenkins, proceeding pro se, appeals from the district court’s judgment
(1) dismissing pursuant to Fed. R. Civ. P. 12(b)(6) his claims alleging employment
discrimination in violation of Title VII, 42 U.S.C. §§ 2000e to 2000e-17 and claims under 42
U.S.C. §§ 1981, 1983, 1985 and 1986 relating to disciplinary proceedings that occurred during
his employment by the New York City Department of Education, and (2) declining to exercise
supplemental jurisdiction over his state law claims. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        “We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),
construing the complaint liberally, accepting all factual allegations in the complaint as true, and
drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282
F.3d 147, 152 (2d Cir. 2002). To survive a motion to dismiss under Rule 12(b)(6), the complaint
must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). A claim will have “facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Upon such review, we conclude that Jenkins’s appeal is without merit substantially for
the reasons articulated by the district court in its well-reasoned order. We have considered all of
Jenkins’s remaining arguments and find them to be without merit.


       For the foregoing reasons, the order of the district court is hereby AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  2